Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 02/09/2021.
Priority
This application, filed 09/06/2018, Pub. No. US 2019/0094242 A1, published 03/28/2019, is continuation of PCT/US2017/021157, filed 03/07/2017, Pub. No. WO 2017/155996 A1, published 09/14/2017, which claims benefit of U.S. provisional applications Nos. 62/305,440, filed on 03/08/2016; 62/418,667, filed on 11/07/2016; and 62/461,651, filed on 02/21/2017.
Status of Claims
Claims 17-19 and 31-38 are currently pending.  Claims 1-30 have been originally pending and subject to the restriction requirement mailed 07/27/2020.  Claims 5, 9, 13, 17-19 and 28-30 have been amended, and Claim 4 has been cancelled, as set forth in Applicant’s amendment filed 09/24/2020.  Claims 7, 8, 13, 15 and 20-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species.  Claims 17-19 have been amended; Claims 1-3, 5-16 and 20-30 have been cancelled; and Claims 31-38 have been added, as set forth in Applicant’s amendment filed 02/09/2021.  Claim 36 is withdrawn from further consideration.  Claims 17-19, 31-35, 37 and 38 are examined.
Election/Restriction
Newly submitted Claim 36 is directed to an invention that is independent or distinct 

(a)	the amino acid sequence of SEQ ID NO:22 as an epitope tag construct; the amino acid sequence of SEQ ID NO:4 as an epitope tag; five (5) epitope tags; the amino acid sequence of SEQ ID NO: 12 as a spacer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 36 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The objection to / rejections of Claims 1-3, 5, 6, 9-12, 14 and 27-30 are moot in view of Applicant’s cancellation of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 17-19, 31-35, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 17, are drawn to: 

    PNG
    media_image1.png
    188
    878
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    878
    media_image2.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant 
must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in 
possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 
124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


It is the Examiner’s position that the instant specification fails to provide adequate written description and clear guidance for kits, which as claimed, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  The Examiner’s position is based on the following considerations.
MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie 
case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant claims are drawn to kits comprising epitope-tagged antibodies comprising at least one epitope tag construct, wherein the epitope tag construct has the structure –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer ranging from 1 to 10, and detection reagents for detecting the epitope-tagged antibody, wherein said detection reagents comprise an anti-tag antibody specific for an expressed epitope tag of the epitope-tagged antibody.  As such, the instant claims cover a genus of epitope tag constructs and a genus of anti-tag antibodies specific for an expressed epitope tag of the epitope-tagged antibody.  However, the disclosure as filed is limited to the use for antibody tagging of (1) an VSV epitope tag construct comprising four (4) VSV epitope tags (SEQ ID NO: 16); (2) an V5 epitope tag construct comprising five (5) V5 epitope tags (SEQ ID NO: 22); (3) an HA epitope tag construct comprising four (4) HA epitope tags (SEQ ID NO: 24); (4) an AU5 epitope tag construct comprising four (4) AU5 epitope tags (SEQ ID NO: 18); (5) an E epitope tag construct comprising four (4) E epitope tags (SEQ ID NO: 20); and (6) an E2 epitope tag construct comprising four (4) E2 epitope tags (SEQ ID NO: 26):

    PNG
    media_image3.png
    414
    1065
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    409
    1060
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    411
    1068
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    549
    1057
    media_image6.png
    Greyscale

Emphasis added.


In addition, (7) an KT3 epitope tag construct comprising four (4) KT3 epitope tags (SEQ ID NO: 28); (8) an AU1 epitope tag construct comprising four (4) AU1 epitope tags (SEQ ID NO: 32); and (9) an OLLAS epitope tag construct comprising four (4) OLLAS epitope tags (SEQ ID NO: 30) are disclosed.  See paragraphs [0158]-[0163] of the specification as filed.
The instant disclosure does not identify the anti-tag antibodies employed for detecting except for the commercially available anti-V5 antibody:

    PNG
    media_image7.png
    364
    1060
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    361
    1057
    media_image8.png
    Greyscale

Emphasis added.


(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for epitope tagging by which a protein encoded by a cloned gene is made immunoreactive to a known antibody were well known in the art at the time of the invention.  As evidenced by Jarvik et al., “Epitope Tagging", Ann. Rev. Genetics, 1998, vol. 32, pp. 601-618 (PTO-892 mailed 11/10/2020), many validated epitope-antibody combinations have been commercially available for use in epitope tagging since at least 1998:

    PNG
    media_image9.png
    889
    737
    media_image9.png
    Greyscale



At the same time, binding ability of the antibodies is unique and unpredictable, because, as evidenced, for example, by Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139 (PTO-892 mailed 11/10/2020), and Szurdoki et al., “Important Factors in Hapten Design and Enzyme-Linked Immunosorbent Assay Development,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 4, pp. 39–63 (PTO-892 mailed 11/10/2020), the structure of a hapten is critical to affinity and specificity of an antibody for the hapten.  Clearly, a structural modification of an epitope tag, such as an epitope tag sequence having at least 90% identity to an epitope tag, and broad variations of epitope tag construct structures –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer ranging from 1 to 10, will interfere with the tag function, which is recognition by a specific anti-tag antibody.  Therefore, the scope of the instantly claimed broad genus of epitope tag constructs and anti-tag antibodies specific for an expressed epitope tag is not satisfied through sufficient description of a representative number of species by actual reduction to practice at the time of the invention, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See MPEP § 2163.
(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, the specification is limited to the use for antibody tagging of (1) an VSV epitope tag construct comprising four VSV epitope tags (SEQ ID NO: 16); (2) an V5 epitope tag construct comprising five V5 epitope tags (SEQ ID NO: 22); and (3) an HA epitope tag construct comprising four HA epitope tags (SEQ ID NO: 24); (4) an AU5 epitope tag construct comprising four AU5 epitope tags (SEQ ID NO: 18); (5) an E epitope tag construct comprising four E epitope tags (SEQ ID NO: 20); and (6) an E2 epitope tag construct comprising four E2 epitope tags (SEQ ID NO: 26).  In addition, the structures of (7) an KT3 epitope tag construct comprising four KT3 epitope tags (SEQ ID NO: 28); (8) an AU1 epitope tag construct comprising four AU1 epitope tags (SEQ ID NO: 32); and (9) an OLLAS epitope tag construct comprising four OLLAS epitope tags (SEQ ID NO: 30) are disclosed.  The instant specification does not identify the anti-tag antibodies employed for detecting except for the commercially available anti-V5 antibody.  Given lack of the established structure-functional correlations, this single example of an V5 epitope tag construct comprising five V5 epitope tags in combination with the commercially available anti-V5 antibody does not represent a sufficient number of species to reflect the structural variation within the genus of epitope tag constructs having the structure –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer ranging from 1 to 10, and anti-tag antibodies specific for an expressed epitope tag of the epitope-tagged antibody:
“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Accordingly, Claims 17-19, 31-35, 37 and 38 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 17-19, 31-35, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
With regard to Claim 17, it is not clear whether in the claimed kit all epitope-tagged antibodies or at least one epitope-tagged antibody comprises an antibody and at least one epitope tag construct comprising alternating spacers and epitope tags:

    PNG
    media_image10.png
    128
    1027
    media_image10.png
    Greyscale



Claims 18, 19, 31-35, 37 and 38 are rejected as being dependent upon the rejected Claim 17 and fail to cure indefiniteness of Claim 17.
With regard to Claim 19, the claim language is confusing because it is not clear how it is possible that an antibody comprises a panel of antibodies:

    PNG
    media_image11.png
    90
    1038
    media_image11.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 32 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hall et al., US 2012/0034223, published 02/09/2012 (PTO-892 mailed 11/10/2020).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
With regard to Claim 32, Hall et al., throughout the publication and, for example, 
in paragraphs [0006], and [0010], teach epitope-tagged antibodies comprising inter alia a V5 epitope tag (paragraph [0043] and Table 1), wherein there can be a spacer between the tag and the antibody (paragraph [0046]), which is read on the epitope tag construct having the structure –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer 1.  In paragraph [0011], Hall et al. teach a composition comprising an epitope-tagged antibody and an antibody that binds to the epitope.  Although Hall et al. do not specifically invoke the use of a “kit” comprising the two aforementioned antibodies, it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the use of these two named reagents, as these are the sole constituent reagents of the kit of Claim 17.  This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example).  Consequently, when the claims are given their broadest reasonable interpretation, the teachings of Hall et al. are anticipatory even though the reference does not employ the word "kit" in describing their invention, as the reference teaches all necessary reagents of the claimed “kit” and exemplifies using these reagents together in a composition.  See also MPEP 2111.02.

    PNG
    media_image12.png
    166
    1050
    media_image12.png
    Greyscale



With regard to Claim 38, the recitation of “instructions for use” is not found to be limiting in such a case as this; where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See MPEP 2112.01.
Therefore, each and every element of the claims is met by the Hall et al. reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-19, 31, 32, 34, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al., US 2014/0363427, published 12/11/2014 (PTO-892 mailed 11/10/2020), in view of Hall et al., US 2012/0034223, published 02/09/2012 (PTO-892 mailed 11/10/2020); Jarvik et al., “Epitope Tagging", Ann. Rev. Genetics, 1998, vol. 32, pp. 601-618 (PTO-892 mailed 11/10/2020); Duncan et al., “Cleavage site for sterol-regulated protease localized to a leu-ser bond in the lumenal loop of sterol regulatory element-binding protein-2,” J. Biol. Chem., 1997, vol. 272, pp. 12778–12785 (PTO-892 mailed 11/10/2020); García-Martínez et al., “Tumor-infiltrating immune cell profiles and their change after neoadjuvant chemotherapy predict response and prognosis of breast cancer,” Breast Cancer Res., 2014, Nov 29;16(6):488, pp. 1-17 (PTO-892 mailed 11/10/2020); and Vira et al., “Fluorescent labeled antibodies - balancing functionality and degree of labeling,” Anal. Biochem., 2010, vol. 402, No 2, pp. 146–150 (PTO-892 mailed 11/10/2020).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
With regard to Claims 17, 32 and 38, the teachings of Hall et al. are discussed above and incorporated herein by reference in its entirety.

With regard to Claims 17, 31 and 38, Williamson et al. throughout the publication and, for example, in paragraphs [0206], [0227] and [0584]-[0585], teach HA-tagged antibodies against respiratory syncytial virus (RSV) and a secondary antibody used to detect an epitope-tagged antibody:

    PNG
    media_image13.png
    219
    525
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    218
    520
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    287
    520
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    585
    610
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    358
    608
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    141
    504
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    383
    500
    media_image19.png
    Greyscale

Emphasis added.


In paragraph [0306], Williamson et al. teach a fluorophore as an antibody label.  In paragraphs [0078] and [0323], Williamson et al. teach a kit comprising instructions for use:

    PNG
    media_image20.png
    140
    608
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    169
    608
    media_image21.png
    Greyscale

Emphasis added.

Williamson et al. do not teach:
(1)	an epitope tag construct comprising alternating spacers and epitope tags, as recited in Claim 17;
(2)	the amino acid sequence of SEQ ID NO:4 as an epitope tag; the amino acid sequence of SEQ ID NO: 12 as a spacer; between 2 and 8 epitope tags in the epitope tag construct, as recited in Claims 32, 34 and 35, respectively;
(3)	the human FoxP3 as an antigen, as recited in Claim 37; and
(4)	a panel comprising an epitope-tagged antibody specific for FoxP3, an epitope-tagged antibody specific for CD8, an epitope-tagged antibody specific for CD68, an epitope-tagged antibody specific for CD3, and an epitope-tagged antibody specific for CD20 as a panel epitope-tagged antibodies, as recited in Claim 19.

With regard to Claims 17, 31, 32 and 35, Jarvik et al., throughout the publication and, for example, in Introduction, teach that:
“Epitope tagging has proved to be an efficient way to bring powerful immunochemical and immunocytochemical methods to bear on the protein encoded by a gene that has been cloned. The alternative and more traditional approach—raising antibodies to the encoded protein itself—is usually successful, but it also is slow, costly, and unpredictable. One first has to obtain sufficient immunogen, either by expressing the gene and purifying the encoded protein or chemically synthesizing a peptide representing a portion of the protein. These molecules are then used to raise polyclonal or monoclonal antibodies—processes that require many months and do not always readily yield reagent quality antibodies. Even when antibodies are isolated by more rapid methods such as phage display or in vitro immunization, one still must deal with the fact that every antibody is distinct with respect to such parameters as class, titer, affinity, avidity, background, response to temperature, pH, buffer conditions, etc, and so each new antibody must be individually characterized before experimental use. With epitope tagging, by contrast, one possesses the requisite antibody and knows its properties from the outset.
Epitope tagging is not just a poor man's way of doing immunochemistry and immunocytochemistry; there are also a number of circumstances in which use of traditional antibodies is inferior to epitope tagging or simply inappropriate. Not infrequently an antibody raised against a protein cross reacts with related or unrelated proteins, making analysis difficult or impossible. Epitope tagging overcomes this problem. In some cases, one wishes to distinguish the product of a transgene from the product of the endogenous gene. This distinction cannot be made using antibodies to the native protein but is readily achieved through epitope tagging (53, 81). In other cases, the protein of interest is a poor immunogen (90, 107) but can be made highly immunoreactive using epitope tagging.”  Emphasis added.


At pages 603-604, Jarvik et al. teach that the use of tandem copies of the tag instead of just one increases sensitivity by significantly improving the signal strength and the signal-to-noise ratio and their location of terminal end of a protein where they do not greatly perturb the rest of the protein:

    PNG
    media_image22.png
    115
    737
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    223
    729
    media_image23.png
    Greyscale
 Emphasis added.


In Table 1 reproduced at page 14 of the instant Office Action, Jarvik et al. teach inter alia the commercially available V5 epitope-antibody combination for use in epitope tagging.

With regard to Claims 17 and 35, Duncan et al., throughout the publication and, for example, at page 12779, teach the epitope tag construct comprising alternating spacers and epitope tags:

    PNG
    media_image24.png
    546
    1013
    media_image24.png
    Greyscale


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used multiple epitope tags in an epitope-tagged antibody, taught by combination of Williamson et al. and Hall et al. 
One of ordinary skill in the art would have been motivated to have made and used multiple epitope tags in an epitope-tagged antibody, taught by combination of Williamson et al. and Hall et al., because it would be desirable to increase detecting sensitivity by locating tandem copies of the tag instead of just one, as taught by Jarvik et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using multiple epitope tags in an epitope-tagged antibody, taught by combination of Williamson et al. and Hall et al., because Jarvik et al. expressly teach that tandem tags have been very popular, and numerous examples of successful tagging with tandem double, triple, and even quadruple or quintuple tags exist in the literature.  Moreover, as taught by Duncan et al., epitope tag constructs comprising alternating spacers and epitope tags were well known in the art before the effective filing date of the claimed invention.

With regard to Claim 34, according to a sequence search, SEQ ID NO. 12 is a fragment of the rabit anti-DNP scFV, SEQ ID NO. 11, taught by WO 2009/111729 A1:

    PNG
    media_image25.png
    217
    706
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    193
    755
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    240
    927
    media_image27.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a fragment of the rabit anti-DNP scFV, SEQ ID NO. 11, disclosed in WO 2009/111729 A1, as a spacer, which is a filler material without any particular function. 

With regard to Claim 19, García-Martínez et al., throughout the publication and, for example, in Abstract and left column, 3rd paragraph at page 3, teach detecting CD3, CD8, CD20, CD68, FoxP3 by immunohistochemistry in a series of 121 breast cancer patients homogeneously treated with neoadjuvant chemotherapy as biomarkers of response and survival.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a panel comprising an epitope-tagged antibody specific for FoxP3, an epitope-tagged antibody specific for CD8, an epitope-tagged antibody specific for CD68, an epitope-tagged antibody specific for CD3, and an epitope-tagged antibody specific for CD20 an epitope-tagged antibody, because it would be desirable to employ epitope tagging, which has proved to be an efficient way to bring powerful immunochemical and immunocytochemical methods to bear on the protein encoded by a gene that has been cloned, as taught by Jarvik et al. 
With regard to Claim 18, Vira et al., throughout the publication and, for example, in Abstract, teach that fluorescein isothiocyanate, FITC, was conjugated to a mouse monoclonal antibody (Fc125) against hemagluttinin (HA) using varying fluorophore:protein (F:P) labeling ratios to reach an optimal F:P ratio that minimized both inactivation and unlabeled antibody.  
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a fluorophore as an anti-tag antibody label because procedure for preparation of functional, fluorophore labeled anti-tag antibodies with defined activity is well known in the art, as taught by Vira et al.
No prior art was found for an epitope tag construct consisting of the amino acid sequence selected from the group consisting of SEQ ID NO:16, SEQ ID NO:18, SEQ ID NO:20, SEQ ID NO:22, SEQ ID NO:24, SEQ ID NO:26, SEQ ID NO:28, SEQ ID NO:30, and SEQ ID NO:32.
Response to Arguments
Applicant's arguments entered on 02/09/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112
At page 7 of the Remarks, Applicant argues that:

    PNG
    media_image28.png
    268
    1063
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    504
    1062
    media_image29.png
    Greyscale



At pages 8-9 of the Remarks, Applicant argues that:

    PNG
    media_image30.png
    174
    1064
    media_image30.png
    Greyscale



    PNG
    media_image31.png
    69
    437
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    212
    455
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    42
    708
    media_image33.png
    Greyscale
 Emphasis added. 

The Examiner respectfully disagrees for the following reasons.  
First, the instant claims are drawn to kits comprising epitope-tagged antibodies comprising at least one epitope tag construct, wherein the epitope tag construct has the structure –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer ranging from 1 to 10.  However, the disclosure as filed is limited to an epitope tag construct consisting of the amino acid sequence selected from the group consisting of SEQ ID NO:16, which is an VSV epitope tag construct comprising four (4) VSV epitope tags; SEQ ID NO:18, which is an AU5 epitope tag construct comprising four (4) AU5 epitope tags; SEQ ID NO:20, an E epitope tag construct comprising four (4) E epitope tags; SEQ ID NO:22, which is an V5 epitope tag construct comprising five (5) V5 epitope tags; SEQ ID NO:24, which is an HA epitope tag construct comprising four (4) HA epitope tags; SEQ ID NO:26, which is an E2 epitope tag construct comprising four (4) E2 epitope tags; SEQ ID NO:28, which is an KT3 epitope tag construct comprising four (4) KT3 epitope tags; SEQ ID NO:30, which is an OLLAS epitope tag construct comprising four (4) OLLAS epitope tags, and SEQ ID NO:32, which is an AU1 epitope tag construct comprising four (4) AU1 epitope tags.  Given the well known facts that binding ability of the antibodies is unique and unpredictable, and the structure of a hapten is critical to affinity and specificity of an antibody for the hapten, one of skill in the art would have expected that a structural modification of an epitope tag, such as an epitope tag sequence having at least 90% identity to an epitope tag, and broad variations of epitope tag construct structures –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer ranging from 1 to 10, shall interfere with the tag function, which is recognition by a specific anti-tag antibody.  Therefore, the scope of the instantly claimed broad genus of epitope tag constructs is not satisfied through sufficient description of a representative number of species by actual reduction to practice at the time of the invention, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See MPEP § 2163.
Second, with regard to anti-tag antibodies specific for an expressed epitope tag of an epitope-tagged antibody, the Examiner notes that Applicant in its argument appears to refer to Table 18 in Pub. No. US 2019/0094242 A1, because Table 18 is cited in paragraph [00386] at pages 125-126 of the specification as filed:

    PNG
    media_image34.png
    85
    1050
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    548
    593
    media_image35.png
    Greyscale


Third, with respect to the invention of antibodies, which is generally recognized as an unpredictable art, disclosing one or even a few species will not provide adequate written description of a genus which embraces widely variant species because antibody structure is highly variable.  As evidenced, for example, by Lloyd et al., “Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection,” 2009, vol. 22, No 3, pp. 159-168, on average, about 120 different antibodies in a library can bind to a given antigen.  Here, Applicant does not adequately describe representative antibodies to reflect the structural diversity of the claimed genus because sequences or any other structural characteristics of 7 monoclonal antibodies cited in Table 18 of the specification as filed are not disclosed.  In fact, these 7 monoclonal antibodies represent an undecipherable “black box” beyond understanding to one of skill in the art because neither sequence data nor publicly available deposits are provided by Applicant.  Moreover, the antibody claims recite a genus based on functionality rather than structure.  In AbbVie, the Federal Circuit emphasizes that ”functionally defined claims can meet the written description requirement” but only ”if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date”:  

    PNG
    media_image36.png
    800
    946
    media_image36.png
    Greyscale


The patents at issue in AbbVie, U.S. Patent Numbers 6,914,128 (‘128 patent) and 7,504,485 (‘485 patent), were directed to a class of fully humanized antibodies designed to bind to and neutralize Interlukin-12 (IL-12), a signaling protein secreted by the human body that, if overproduced, can lead to psoriasis and rheumatoid arthritis.  AbbVie claimed the binding and neutralizing characteristics of the antibody, not the structural composition of the antibody itself.  Claim 29 of the ‘128 patent, which was treated as representative, claimed the following: “A neutralizing isolated human antibody, or antigen-binding portion thereof that binds to human IL-12 and disassociates from human IL-12 with a koff rate constant of 1×10-2 s-1 or less, as determined by surface plasmon resonance.”  Id. at 1292.  In its disclosure, AbbVie listed more than 300 different variations of antibodies that achieved the desired koff rate.  That said, all 300 of the disclosed antibodies variations were derived from the antibody Joe-9 and thus all shared the same structural makeup: VH3 heavy chains and Lambda Light chains.  The differences between each of the 300 disclosed antibodies were only minor changes to the CDR sequences of the Joe-9-based antibodies.  Id. at 1291.  Notably, although AbbVie disclosed these 300 variations, AbbVie chose not to disclose any structural features or characteristics that were common to the members of the claimed antibody genus.  Despite AbbVie’s contentions that 300 disclosed antibodies were sufficiently representative, the Federal Circuit affirmed the district court’s denial of AbbVie’s motion for JMOL, holding that substantial evidence supported the jury’s verdict of invalidity for lack of adequate written description.  The court explained that “the jury heard ample evidence that AbbVie’s patents only describe one type of structurally similar antibodies and that those antibodies are not representative of the full variety or scope of the genus.”  Id. at 1300.  Here, given lack of any structural characteristics of 7 monoclonal antibodies, Applicant clearly did not satisfy the written description standard set forth by AbbVie for the functionally defined antibody genus claims.
The Examiner notes that, since it is not within the skill of the art to predict which antibody structure would provide selective binding to an expressed epitope tag of the epitope-tagged antibody, in the absence of sequence data or showing of commercial availability of antibodies, Applicant, for example, may claim its antibodies by hybridoma deposits.  See 37 CFR 1.804:
“(a) Whenever a biological material is specifically identified in an application for patent as filed, an original deposit thereof may be made at any time before filing the application for patent or, subject to §1.809, during pendency of the application for patent.” (emphasis added) 

“(b) When the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.”


In conclusion, given the fact that binding ability of the antibodies is unique and unpredictable, it is the Examiner's position that the instant specification fails to provide adequate written description and clear guidance for the anti-tag antibody specific for an expressed epitope tag of the epitope-tagged antibody, which as claimed, because functional terminology, such as antibody selectivity, is not sufficient in the absence of a correlation between structure and function described in the specification or established in the art.  
Claim Rejections - 35 USC § 102
At page 12 of the Remarks, Applicant argues that “Hall does not disclose, teach, or suggest the claimed kits, as amended, either expressly or inherently.”
The Examiner respectfully disagrees, because, as indicated above, Hall et al., 
throughout the publication and, for example, in paragraphs [0006], and [0010], teach epitope-tagged antibodies, wherein there can be a spacer between the tag and the antibody (paragraph [0046]), which is read on the epitope tag construct having the structure –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer 1.  In paragraph [0011], Hall et al. teach a composition comprising an epitope-tagged antibody and an antibody that binds to the epitope.  Although Hall et al. do not specifically invoke the use of a “kit” comprising the two aforementioned antibodies, it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the use of these two named reagents, as these are the sole constituent reagents of the kit of Claim 17.
Claim Rejections - 35 USC § 103
At page 16-17 of the Remarks, Applicant argues that:

    PNG
    media_image37.png
    409
    1059
    media_image37.png
    Greyscale



    PNG
    media_image38.png
    316
    1060
    media_image38.png
    Greyscale

Emphasis added.

At page 18 of the Remarks, Applicant argues that:

    PNG
    media_image39.png
    688
    1068
    media_image39.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, Applicant misconstrues the Office Action at least because, as indicated above, Hall et al. do teach the epitope tag construct having the structure –[Spacer]a-[Epitope Tag]b-, wherein a and b are each an integer 1.
Second, Applicant’s claim construction that “the claimed epitope tag constructs contain only a single spacer sequence (that may be repeated) and a single epitope tag sequence (that may be repeated)” appears to be inconsistent with the invention because the elected species (a) of an epitope tag construct, which is the amino acid sequence of SEQ ID NO:22 includes five (5) epitope tag sequences, which is the amino acid sequence of SEQ ID NO:4, and six (6) spacer sequences, among which only one is the amino acid sequence of SEQ ID NO: 12:
SEQ ID NO 4; LENGTH: 14; GKPIPNPLLGLDST
SEQ ID NO 12; LENGTH: 31; SRSVGQPKAPSVPNSASHSGSAPNTSSAPGS
SEQ ID NO:22; LENGTH: 234

SGRSSGQPKAPSVPNSASHSGSAPNTSSAPGSGKPIPNPLLGLDSTSASSGQPKAPSVPNSASHSGSAPNTSSAPGSGKPIPNPLLGLDSTSRSVGQPKAPSVPNSASHSGSAPNTSSAPGSGKPIPNPLLGLDSTDISSGQPKAPSVPNSASHSGSAPNTSSAPGSGKPIPNPLLGLDSTGASSGQPKAPSVPNSASHSGSAPNTSSAPGSGKPIPNPLLGLDSTSSGAGRQG


Third, three tandem copies of the T7 epitope, taught by Duncan et al., read on the epitope tag construct comprising alternating spacers and epitope tags, wherein the epitope tag construct has the structure –[Spacer]a-[Epitope Tag]b-, wherein a = 4 and b = 3: 

    PNG
    media_image40.png
    55
    708
    media_image40.png
    Greyscale

Accordingly, the 103 rejection of the claims is maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641